                                                                                 FILED
UNITED STATES DISTRICT COURT                                                   IN CLERK'S OFFICE
                                                                          U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORX
                                                                         * JUN 2 I 2019 -k
STEVEN DE LEON,JR.,
                                                                          BROOKLYN OFFICE
                               Plaintiff,
                                                               MEMORANDUM & ORDER
                                                               18-CV-1533(WFK)


COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.


WILLIAM F. KUNTZ,II, United States District Judge:
Steven De Leon, Jr. ("Plaintiff) brings this action pursuant to 42 U.S.C. § 405(g) alleging the
Commissioner of the Social Security Administration (the "Commissioner" or "Defendant")
improperly denied Plaintiffs request for a waiver of overpaid Title II benefits. Plaintiff and
Defendant both move for judgment on the pleadings under Rule 12(c)ofthe Federal Rules of Civil
Procedure. See Mem. of Law in Supp. of PI. Mot. for J. on the Pleadings ("PI. Mem."), ECF No.
12; Mem.of Law in Supp. of Def.'s Mot. for J. on the Pleadings("Def. Mem."), ECF No. 14. For
the reasons that follow, Defendant's motion is GRANTED,and Plaintiffs motion is DENIED.
                                      PROCEDURAL HISTORY


        On September 16, 2010, the Social Security Administration("SSA")advised both
Plaintiff, then 14-years-old, and Edith Arenas, his mother and representative payee, it would stop
dependent benefits on the earnings record of his disabled father, Steven De Leon ("Mr. De
Leon"), until it could detennine whether Mr. De Leon continued to be disabled. Id. at at 67-69.
After determining Mr. DeLeon had been working at a substantial gainful level since June 2008,
and was therefore no longer disabled and entitled to benefits, the SSA advised Plaintiff on

December 15, 2010, he was no longer entitled to auxiliary or dependent benefits. Id. at 73-74;

    id. at 71-72 (father's notice);     also id. at 50-56 (father's earning record).
        On February 15, 2011, the SSA informed Plaintiff he had been overpaid Title II benefits
in the amount of $20,130.00. Id. at 75-78. Reminder payment owed statements were also
/s/(WFK)
